DETAILED ACTION
The present Office action is in response to the amendments filed on 15 JULY 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 16-18 have been added. Original claims 1-15 have not been amended or cancelled. Claims 1-18 are pending and herein examined.

Response to Arguments
Applicant's arguments filed 15 JULY 2022 have been fully considered but they are not persuasive.
With regard to claim 1, rejected under 35 U.S.C. § 103 as being unpatentable over unpatentable over U.S. Publication No. 2010/0303303 A1 (hereinafter “Shen”) in view of Shin et al., “A Study on Motion Analysis of an Artistic Gymnastics by using Dynamic Image Processing” (hereinafter “Shin”), and further in view of U.S. Publication No. 2017/0332946 A1 (hereinafter “Kikkeri”), Applicant alleges,
“Page 4 of the Office Action admits that Shen fails to disclose such segmenting and relies on Shin, alleging:
However, Shin teaches segmenting the three-dimensional skeleton information acquired in chronological order into a plurality of units in accordance with a predetermined rule (Section III in pp. 1038-1040 describes motion analysis of a player by extracting poses in chronological order based on expected poses for scoring);
However, Section III in pp. 1038-1040 Shin merely discloses “matching the silhouette image of a player in each frame and the silhouette images of some key-pose in the skill database”, not segmenting the three-dimensional skeleton information recited in the independent claims. Further, Kikkeri is relied upon only for teaching a 3D laser sensor and does not disclose or suggest such segmenting.” (Remarks, pp. 1-2.)
The Examiner respectfully disagrees. The process of “matching the silhouette image of a player in each frame” that Applicant describes requires extracting a pose of a human body, which is a process of segmenting. Applicant’s argument merely states the solution of the prior-art does not equate to the limitation without contextualizing either the prior-art or the claim limitation. For instance, Applicant does not provide any kind of definition for “segmenting” to enable a progressive conversation as to why the prior-art does not fit within its broadest reasonable interpretation. The first definition of “segment” from www.dictionary.com is, “one of the parts into which something naturally separates or is divided; a division, portion, or section” and when used as a verb instead of a noun the definition is, “to separate or divide into segments.” In consideration of the plain meaning of segmenting, the broadest reasonable interpretation is any kind of operation that separates or divides the data into some segment or portion thereof. The cited prior-art identifies the human body (i.e., the three-dimensional skeleton information) and extracts the human body for analyzing it against an expected pose. The extraction of the human body is a “segmenting” process, where the human body is the segment or portion. Therefore, the limitation is met.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Concerning each of claims 16-18, Applicant states support can be found in at least ¶¶ [0055] and [0083-0086] of the application as filed. See Remarks dated 07/15/2022, p. 1. Due to the form in which the claims are written, there is ambiguity as to the scope of the claims. See 35 U.S.C. § 112(b) rejection below. None of the claims provide any antecedent basis for the operations they perform towards an operation in each respective independent claim. For instance, claim 16 has 3 limitations and without proper antecedent basis it appears that they are new limitations added in addition to the previous limitations. That is to say, claim 16 depends on claim 11 and claim 11 already has a “segment” operation and without antecedent basis it would appear that the “segment” operation of claim 16 is a second, distinct “segment” operation. The originally filed specification does not provide support for two “segment the three-dimensional skeleton information,” “determine the first motion or the second motion of the first unit,” or “recognize the type of moving motion in the second unit” operations. It is the Examiner’s suggestion that if these limitations are not meant to be second, distinct operations, then incorporate antecedent basis and language such as, “further based on,” “further including,” or “further using.” The same rationale of claim 16 applies to claims 17 and 18.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 16-18, there is a lack of antecedent basis for each limitation in each of the claims. Focusing on claim 16, the three limitations are, “segment the three-dimensional skeleton information by determining…,” “determine the first motion or the second motion of the first unit based on…,” and “recognize the type of moving motion in the second unit using a…” lack antecedent basis towards “segments the three-dimensional skeleton information…,” “determine whether a postural motion corresponding to a first unit among the units is…,” and the functional result of “a recognition result of recognition on a type of moving motion in the second unit,” respectively. It is unclear whether said limitations of claim 16 are meant to modify said limitations of claim 11 or if said limitations of claim 16 are simply new operations. Given the lack of antecedent basis, they appear to be new operations and therefore there are two segmenting operations, two determinations of a first unit’s motion, and two recognition results in the second unit. Note, this interpretation does not appear to be supported in the original disclosure. See 35 U.S.C. § 112(a) rejection above. The same rationale of claim 16 applies to claims 17 and 18.
With regard to claims 17 and 18, they both recite “determining the first motion or the second motion of the first unit is based on…” and “recognizing the type of moving motion in the second unit includes using…” and the required scope is unclear. Focusing on the “determining” limitation, it is unclear whether the scope is (a) a determination of the first motion or second motion includes (in some unknown way) a time length of the first unit or (b) a determination of whether a time length of the first unit is used in the first unit’s first motion or second motion. The confusion is because the claim requires “is based on” rather than a more traditional “based on” language. Another example, for the purpose of clarity, of what the claim requires by rewriting it with a focus on the determined object is, “determine whether a time length of the first unit is used in the first motion or the second motion of the first unit.” It is unclear whether this is a grammatical mistake or not. The same rationale applies to the “recognizing” limitation, because it’s not clear whether the inclusion of the transitions is what is being recognized or whether the process of recognizing includes the transition. In the case of the “recognizing” limitation, proper antecedent basis is sufficient for correcting the confusion.
Examiner’s Note: Given there are no arguments for interpretation guidance on claims 16-18 in the Remarks dated 07/15/2022, each claim is interpreted given its plain meaning at face value. For examination purposes, the “segmenting,” “determining,” and “recognizing” limitations in each of the dependent claims are second, distinct operations from the “segmenting,” “determining,” and “recognizing” limitations in each respective independent claim. Furthermore, the “determining” is a question of whether “a time of length of the first unit” is utilized in the first unit’s type of motion and the “recognizing” is a question of whether the inclusion of transitions as required by the claim are recognized as included.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 6, 7, 8, 11, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0303303 A1 (hereinafter “Shen”) in view of Shin et al., “A Study on Motion Analysis of an Artistic Gymnastics by using Dynamic Image Processing” (hereinafter “Shin”), and further in view of U.S. Publication No. 2017/0332946 A1 (hereinafter “Kikkeri”).
Regarding claim 1, Shen discloses a non-transitory computer readable recording medium having stored therein an element recognition program that 5causes a computer to execute a process ([0019], ll. 2-4, “a computing device having at least one processor, a memory coupled to the processor, a program residing in the memory which implements the methods;” [0011], ll. 1-2, “computer-readable instructions for recognizing pose”) comprising: 
acquiring distance image information including a subject performing a series of performances sensed by ([0051], ll. 1-2, “start with a video sequence;” FIG. 1 depicts a sequence of a subject performing a ballet performance captured by a camera; [0143], ll. 4-6, “cameras may capture action sequences and input this information into a computing device that recognizes the action”); 
acquiring three-dimensional skeleton information on 10the subject, obtained from the distance image information, in chronological order ([0013], [0051-0052], and [0056] describe for action recognition of poses the body posture is decomposed into a set of point triplets. [0145], ll. 4-12, “We generated the semi-synthetic data by projecting 3D points onto images […] we employed a body model that consists of only eleven points, including head, shoulders, elbows, hands, knees and feet (see FIG. 2).” FIG. 2 depicts a sequence of two images and FIG. 5 of six images in chronological order”); 
Shen fails to expressly disclose a 3D laser sensor;
segmenting the three-dimensional skeleton information acquired in chronological order into a plurality of units in accordance with a predetermined rule; 
15determining whether a postural motion corresponding to a first unit among the units is a first motion having a feature indicating that the subject is stationary or a second motion different from the first motion; and 
determining an element corresponding to a combination 20including at least the first unit and a second unit based on a determination result corresponding to the first unit and a recognition result of recognition on a type of moving motion in the second unit that is continuous with the first unit.
However, Shin teaches segmenting the three-dimensional skeleton information acquired in chronological order into a plurality of units in accordance with a predetermined rule (Section III in pp. 1038-1040 describes motion analysis of a player by extracting poses in chronological order based on expected poses for scoring); 
15determining whether a postural motion corresponding to a first unit among the units is a first motion having a feature indicating that the subject is stationary or a second motion different from the first motion (Section III in pp. 1038-1040 describes setting key-pose positions (e.g., “units”) corresponding to expected poses of gymnastic performances and evaluating the gymnastic performance determining the postural motion corresponds to one of the key-pose positions and each key-pose position has associated therewith motion); and 
determining an element corresponding to a combination 20including at least the first unit and a second unit based on a determination result corresponding to the first unit and a recognition result of recognition on a type of moving motion in the second unit that is continuous with the first unit (Section III in pp. 1038-1040 describes multiple poses in motion that are continuous with respect to each other for determining a match to expected values for scoring. Section IV in p. 1041 describes determining matching results based on different events with multiple poses in motion).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have used key-poses for comparing the sequences of a person, as taught by Shin, in Shen’s invention. One would have been motivated to modify Shen’s invention, by incorporating Shen’s inventions, to provide posture detection with high accuracy in an objective analysis with performance evaluation (Introduction, p. 1037).
Shen and Shin fail to expressly disclose a 3D laser sensor.
However, Kikkeri teaches a 3D laser sensor ([0098], “3D laser sensor”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have used a 3D laser sensor, as taught by Kikkeri ([0098]), in Shen and Shin’s invention. One would have been motivated to modify Shen and Shin’s invention, by incorporating Kikkeri’s inventions, because it’s an obvious substitution of one well-known sensor for another that can also be used in combination for increasing the accuracy by having additional data to estimate the poses.
Regarding claim 2, Shen, Shin, and Kikkeri disclose all of the limitations of claim 1, as outlined above. Additionally, Shin discloses wherein the second unit that is continuous with the first unit corresponding to the postural motion is a unit previous to the first unit (Section III in pp. 1038-1040 describe the multiple key-poses, wherein any key-pose preceding another key-pose is the second unit and first unit, respectively). The same motivation of claim 1 applies to claim 2.
Regarding claim 3, Shen, Shin, and Kikkeri disclose all of the limitations of claim 1, as outlined above. Additionally, Kikkeri discloses wherein, when the performance is a performance using equipment, the determining process corrects three-dimensional skeleton information on the subject to three-dimensional skeleton information based on a position of the equipment and determines whether the postural motion is the first motion or the second motion based on the corrected three-dimensional skeleton information ([0098] discloses using not only external sensors, but internal sensors (e.g., equipment) that a person has equipped or interacts with, for determining pose positioning. FIG. 4 depicts a plurality of tracking events utilizing the plurality of sensors for sensing motion. Note, in addition the corrected skeleton can be utilized in the Shen and Shin combination previously established in determining the postural motion). The same motivation of claim 1 applies to claim 3.
Regarding claim 6, the limitations are the same as those in claim 1. Therefore, the same rationale of claim 1 applies to claim 6.
Regarding claim 7, the limitations are the same as those in claim 2. Therefore, the same rationale of claim 2 applies to claim 7.
Regarding claim 8, the limitations are the same as those in claim 3. Therefore, the same rationale of claim 3 applies to claim 8.
Regarding claim 11, the limitations are the same as those in claim 1. Therefore, the same rationale of claim 1 applies to claim 11.
Regarding claim 12, the limitations are the same as those in claim 2. Therefore, the same rationale of claim 2 applies to claim 12.
Regarding claim 13, the limitations are the same as those in claim 3. Therefore, the same rationale of claim 3 applies to claim 13.
Claims 4, 9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0303303 A1 (hereinafter “Shen”) in view of Shin et al., “A Study on Motion Analysis of an Artistic Gymnastics by using Dynamic Image Processing” (hereinafter “Shin”), further in view of U.S. Publication No. 2017/0332946 A1 (hereinafter “Kikkeri”), and even further in view of U.S. Patent No. 9,358,456 B1 (hereinafter “Challinor”).
Regarding claim 4, Shen, Shin, and Kikkeri disclose all of the limitations of claim 1, as outlined above. Shen, Shin, and Kikkeri fail to expressly disclose wherein the determining process determines whether the postural motion is the first motion or the second motion based on a period in which a change in a joint position in adjacent sets of three-dimensional skeleton information that are continuous in chronological order is less than a threshold.
However, Challinor teaches wherein the determining process determines whether the postural motion is the first motion or the second motion based on a period in which a change in a joint position in adjacent sets of three-dimensional skeleton information that are continuous in chronological order is less than a threshold (col. 20, ll. 9-21, “the user or player can be prompted or instructed to perform a series of dance moves. As used herein, the term “dance move” can refer to one or more motions or movements, a static pose, a series of poses, or any combination thereof.” Col. 5, ll. 22-46 describes skeleton with bones and joints pertaining to motion capture of a user’s body. Col. 5, l. 66 - col. 6, l. 1, “When the mocap session is recorded, sensors at various points on the actor’s body provide the recording computer with information such as joint and limb position data over time.” FIG. 3A depicts movement of the joints detected. The sensors detect motion of the joints and compares them to an expected motion and if that motion is a “static pose” then the joint movement over the frames will be detected and compared, for which no movement should be detected for the “first motion”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have detected motion based on joint movements, as taught by Challinor, in Shen, Shin and Kikkeri’s invention. One would have been motivated to modify Shen, Shin, and Kikkeri’s invention, by incorporating Challinor’s inventions, because it can provide feedback on unexpected motion for a user to self-correct as well as increase user’s interaction in the activity (Background in col. 1-2).
Regarding claim 9, the limitations are the same as those in claim 4. Therefore, the same rationale of claim 4 applies to claim 9.
Regarding claim 14, the limitations are the same as those in claim 4. Therefore, the same rationale of claim 4 applies to claim 14.
Claims 5, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0303303 A1 (hereinafter “Shen”) in view of Shin et al., “A Study on Motion Analysis of an Artistic Gymnastics by using Dynamic Image Processing” (hereinafter “Shin”), further in view of U.S. Publication No. 2017/0332946 A1 (hereinafter “Kikkeri”), even further in view of U.S. Patent No. 9,358,456 B1 (hereinafter “Challinor”), and even more further in view of U.S. Publication No. 2018/0357472 A1 (hereinafter “Dreessen”).
Regarding claim 5, Shen, Shin, Kikkeri, and Challinor disclose all of the limitations of claim 4, as outlined above. Shen, Shin, Kikkeri, and Challinor fail to expressly disclose the process further comprising generating visible screen information associating a time-series change in the joint position with a time-series change in a position of equipment and displaying the generated screen information.
However, Dreessen teaches the process further comprising generating visible screen information associating a time-series change in the joint position with a time-series change in a position of equipment and displaying the generated screen information ([0104], “The video processing (106 and 108) may include both automated processing, as well as software tools to prepare a target motion, as well as include objects that the user would like to include (e.g., balance beam for gymnastics may not move in the video, but the user may want to include in the target motion);” [0101], “the subject can view on a display a representative video of himself or herself performing a target motion;” FIGS. 12A-13B depict a displayed time lapse of a user in motion with an equipment. Note, the user inherently has joints and the joints are displayed as per the combination of references above).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have displayed the user with equipment, as taught by Dreessen, in Shen, Shin, Kikkeri, and Challinor’s invention. One would have been motivated to modify Shen, Shin, Kikkeri, and Challinor’s invention, by incorporating Dreessen’s inventions, to review and improve their mechanics at an affordable price ([0003]) and improve feedback by incorporating the equipment in the feedback.
Regarding claim 10, the limitations are the same as those in claim 5. Therefore, the same rationale of claim 5 applies to claim 10.
Regarding claim 15, the limitations are the same as those in claim 5. Therefore, the same rationale of claim 5 applies to claim 15.

Claims 16-18 have no prior-art rejection herein and are not objected to given their 35 U.S.C. § 112 rejections. For an interpretation of these claims, see the Examiner’s Note following the 35 U.S.C. § 112 rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STUART D BENNETT/Examiner, Art Unit 2481